Judgment (denominated an Order), Supreme Court, New York County (Harold Tompkins, J.), entered on or about October 30, 1995, which confirmed respondents’ determination that petitioners are ineligible to participate in the rotational towing program, unanimously affirmed, without costs.
Substantial evidence, including inspection reports, diagrams and records from the Department of Buildings, supports respondents’ determination that petitioners were not in compliance with regulations prohibiting the sharing of business premises with other towing companies (Administrative Code of City of NY § 20-519 [a] [3]; 6 RCNY 2-372 [b], [i]), and are therefore ineligible to participate in the program (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-181). The utility bills and affidavits submitted by petitioners to support a contrary finding of fact were not before respondents, and therefore may not be judicially considered (Matter of Piasecki v Department of Social Servs., 225 AD2d 310, 311). Concur—Rubin, J. P., Ross, Williams, Tom and Andrias, JJ.